                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR :
ADMISSION TO PRACTICE IN THIS COURT:

                                               PETITION

         I _Terence M. Grugan_______, hereby petition the United States District Court for the Middle
District of Pennsylvania to admit me to practice before that Court. In support of my petition, I state as
follows:

 My office address is:                  Ballard Spahr LLP

                                        1735 Market Street, 51st Floor

                                        Philadelphia, PA 19103

                   Office Telephone: 215-864-8320

        I was admitted to practice before the Courts listed below on the date shown after the name of each
Court, and I am currently a member in good standing of all those Courts.

 Supreme Court of Pennsylvania – 2009

 United States District Court for the Eastern District of Pennsylvania - 2011

 Third Circuit Court of Appeals / Ninth Circuit Court of Appeals


My attorney Identification number is:    307211

 FOR COURT USE ONLY

          GENERAL ADMISSION:

 GRANTED BY THE COURT:                                                          Date:

          SPECIAL ADMISSION:

 GRANTED BY THE COURT:                                                          Date:




DMEAST #42387222 v1
Please Answer the Following Questions:

        All occasions, if any, on which I have been convicted of a crime (subsequent to my becoming an
attorney), censured, suspended, disciplined or disbarred by any court are set forth as follows: (State the
facts and circumstances connected with each; if none, state “none”.)

 None.




        All occasions, if any, on which I have been held in contempt of court are set forth as follows: (State
the nature and final disposition of contempt; if none, state “none”.)

None._______________________________________________________________________________


         I do    do not    X , have any disciplinary action, contempt or other proceedings involving
me pending before any court. (Check the appropriate space.) If there are pending proceedings, please
explain:


         I am seeking:

                         General Admission under Local Rule LR 83.8.1

              X          Special Admission (specify by a check which rule) under

         LR 83.8.2.1 __X___, LR 83.8.2.2 _____, LR 83.8.2.3 _____, or LR 83.8.2.4 _____

If seeking special admission under Local Rules LR 83.8.2.1, LR 83.8.2.2, LR 83.8.2.3, or LR 83.8.2.4, the
basis for my admission under the designated rule is as follows:

 I am a member of the bar of the Commonwealth of Pennsylvania in good standing and have been admitted

 to practice in the United States District Court for the Eastern District of Pennsylvania, the Third Circuit

 Court of Appeals and the Ninth Circuit Court of Appeals and am a member in good standing of each.

 I am not subject to any pending disciplinary proceedings in any jurisdiction and seek leave of the court

 to be admitted to practice in this Court for the purpose of this particular case. Defendant, Delaware

 County has requested that I represent it in this matter. I am familiar with the underlying facts giving

 rise to the above captioned matter. My admission pro hac vice in this matter will serve the interests of




DMEAST #42387222 v1                                   2
 Defendant and will also facilitate the efficient litigation of this matter.




NAME THE PARTY YOU REPRESENT:

 Delaware County Board of Elections

If special admission is requested for a particular case, please list case number and caption:

 Case #               20-cv-02078-MWB

 Caption #            Donald J. Trump for President, Inc. et al. v. Kathy Boockvar, in her capacity as
                      Secretary of the Commonwealth of Pennsylvania, et al.

I understand that:

          1)     If seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4, I must submit a
                 letter from a superior stating the agency with which I am employed and the duties
                 performed which qualify me for admission under those sections.

          2)     If petitioning for admission, only in a particular case, under Rule LR 83.8.2.1, I need no
                 sponsor’s certificate. Any attorney specially admitted under LR 83.8.2.1, shall, in each
                 proceeding in which he or she appears, have associate counsel who is generally admitted
                 under Local Rule 83.8.1 to practice in this court, whose appearance shall also be entered
                 of record and upon whom all pleadings, motions, notices, and other papers may be served
                 in accordance with any statute or applicable rule. The attendance of any such associate
                 counsel upon the hearing of any motion or the taking of any testimony shall be sufficient
                 appearance for the party or parties represented by such associate counsel. Either the
                 specially admitted attorney or associate counsel must be fully prepared to participate in any
                 hearings, arguments, conferences and trials. (See LR 83.9)

                 If special admission is requested for a particular case, please list the name, address,
                 telephone number and bar identification number of associate counsel to be entered of
                 record in the case:

                     Timothy D. Katsiff, Esquire

                     Ballard Spahr LLP, 1735 Market Street, 51st Floor, Philadelphia, PA 19103,
                     215-864-8301

                     Bar ID No. 75490

          3)     If seeking general admission under Rule LR 83.8.1, I must be a member of the bar of the
                 Supreme Court of Pennsylvania and have a sponsor who is a member in good standing of


DMEAST #42387222 v1                                    3
               the Bar of this Court present to move for my admission and I must submit the sponsor’s
               certificate with my petition.

                                       /s/ Terence M. Grugan
                                       PETITIONER

                                       307211 - Pennsylvania
                                       (Bar Identification Number and State where admitted)

                                       November 10, 2020
                                       (Date)

By signing this petition for admission, I acknowledge that I have read the attached Middle District of
Pennsylvania Code of Professional Conduct and agree to subscribe to the standards set forth in the Code.

NAME OF PETITIONER           Terence M. Grugan




DMEAST #42387222 v1                                4
                              UNITED STATES DISTRICT COURT
                                         FOR THE
                             MIDDLE DISTRICT OF PENNSYLVANIA

                              CODE OF PROFESSIONAL CONDUCT


       As a member of the Bar of the United States District Court for the Middle District of
Pennsylvania, I will strive for the following professional ideal:

1.     The rule of law will govern my entire conduct. I will not violate the law or place myself above the
       law.

2.     I will treat with civility and respect the lawyers, clients, opposing parties, the court and all the
       officials with whom I work. Professional courtesy is compatible with vigorous advocacy and
       zealous representation. Even though antagonism may be expected by my client, it is not part of my
       duty to my client.

3.     I will respect other lawyers’ schedules as my own, and will seek agreement on meetings,
       depositions, hearings, and trial dates. A reasonable request for a scheduling accommodation should
       never be unreasonably refused.

4.     Communications are life lines. I will keep the lines open. Telephone calls and correspondence are
       a two-way channel; I will respond to them promptly.

5.     I will be punctual in appointments, communications and in honoring scheduled appearances.
       Neglect and tardiness are demeaning to others and to the judicial system.

6.     I will earnestly attempt to resolve differences through negotiation, expeditiously and without
       needless expense.

7.     Procedural rules are necessary to judicial order and decorum. I will be mindful that pleadings,
       discovery processes and motions cost time and money. I will not use them heedlessly. If an
       adversary is entitled to something, I will provide it without unnecessary formalities.

8.      will not engage in conduct that brings disorder or disruption to the courtroom. I will advise my
       client and witnesses appearing in court of the proper conduct expected and required there and, to
       the best of my ability, prevent my client and witnesses from creating disorder or disruption.

9.     Before dates for hearings or trials are set, or if that is not feasible immediately after such date has
       been set, I will attempt to verify the availability of necessary participants and witnesses so I can
       promptly notify the court of any likely problems.

                                                 I agree to subscribe to the above
                                                 Code of Professional Conduct:



                                                 /s/ Terence M. Grugan
                                                 Signature




DMEAST #42387222 v1
                                    CERTIFICATE OF SERVICE


            I, Terence M. Grugan, hereby certify that a true and correct copy of the foregoing Petition for

Admission was filed and served upon all counsel of record via the Court’s Electronic Case Filing system.



Date: November 10, 2020



                                                             _/s/ Terence M. Grugan_________________




DMEAST #42387222 v1                                 6
